
	
		VI
		112th CONGRESS
		1st Session
		S. 286
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Anton Dodaj, Gjyljana Dodaj, Franc
		  Dodaj, and Kristjan Dodaj.
	
	
		1.Permanent resident status for
			 Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj
			 shall each be eligible for an immigrant visa or for adjustment of status to
			 that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of that Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, or Kristjan
			 Dodaj enter the United States before the filing deadline set forth in
			 subsection (c), Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, or Kristjan Dodaj, as
			 appropriate, shall be considered to have entered and remained lawfully in the
			 United States and shall be eligible for adjustment to lawful permanent resident
			 status under section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or for adjustment of status are
			 filed with appropriate fees not later than 2 years after the date of the
			 enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting immigrant visas or lawful
			 permanent resident status to Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and
			 Kristjan Dodaj, the Secretary of State shall instruct the proper officer to
			 reduce by four, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Anton Dodaj, Gjyljana Dodaj, Franc Dodaj, and Kristjan Dodaj under
			 section
			 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)).
			
